EXAMINER'S COMMENT
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 August 2021, 01 June 2020 and 24 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach vibration unit comprising, inter alia, the vibration device includes a vibration plate of which one main surface is in contact with the first case portion, and a piezoelectric element having a sheet shape which is arranged on the other main surface of the vibration plate and can expand and contract in an in- plane direction of the vibration plate, a hole which is not in contact with the other main surface of the vibration plate is provided in the second case portion, the vibration plate includes a supported portion that is positioned outside an edge of the hole as seen from the thickness direction of the first case portion, and the supported portion of the vibration plate is supported on the second case portion, and an entire outer edge of the piezoelectric element is present inside the edge of the hole as seen from the thickness direction of the first case portion, and at least a part of the piezoelectric element enters an internal space of the hole in the thickness direction of the first case portion.
Claims 2-7 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otomaru et al. (U.S. Pre-Grant Publication No. 20100151344) discloses fuel cells that can increase the degree of freedom of arrangement of a flow channel that connects to the electrolyte, and electronic devices including the fuel cells.  Each fuel cells includes a base body, a flow channel and an electrolyte member. The base body includes a layered body of a plurality of insulating layers. The flow channel links grooves of the different insulating layers. The electrolyte member contacts with a portion of the flow channel.
Kagayama (U.S. Pre-Grant Publication No. 20140305783) discloses a tactile presentation device having a chassis having a top surface chassis, a bottom surface chassis, and an inner space, a button type operation unit fixed to the top surface chassis and having an operation surface, an actuator arranged in the inner space, and a vibration transmission member arranged between the actuator and the button type operation unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





28 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837